 



Exhibit 10.1
SETTLEMENT AGREEMENT
     This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
March 3, 2008 by and among UBS Securities LLC and UBS Loan Finance LLC
(collectively, “UBS”), The Finish Line, Inc. and Headwind, Inc. (collectively
“Finish Line”) and Genesco Inc. (“Genesco”). UBS, Finish Line, and Genesco are
individually referred to herein as a “Party,” and collectively as the “Parties.”
W I T N E S S E T H
     WHEREAS, UBS has filed an action captioned UBS Securities LLC et al. v. The
Finish Line, Inc. et al., Civil Action No. 07 Civ. 10382, in the United States
District Court for the Southern District of New York (the “New York Action”)
against Finish Line and Genesco seeking costs and a declaration that (1) UBS is
relieved of its obligations under the Bank and Bridge Facilities Commitment
Letter by and between UBS and Finish Line, dated June 17, 2007 (the “Commitment
Letter”), as extended, and (2) the Commitment Letter is void or voidable by UBS
as a result of the failure of conditions to closing and other requirements under
the Commitment Letter; and
     WHEREAS, Finish Line has asserted six counterclaims against UBS in the New
York Action; and
     WHEREAS, there is also another lawsuit currently pending among UBS,
Genesco, and Finish Line in the Chancery Court for the State of Tennessee,
Twentieth Judicial District, Davidson County, Part III, captioned Genesco Inc.
v. The Finish Line, Inc. et al., No. 07-2137-II(III) (the “Tennessee Action”);
and

 



--------------------------------------------------------------------------------



 



     WHEREAS, all Parties deny any and all liability in connection with the
subject matter of the New York Action and the Tennessee Action; and
     WHEREAS, all Parties wish to settle any and all claims between them,
whether or not related to the New York Action or the Tennessee Action in order
to avoid the expense, inconvenience, and distraction of further litigation; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties covenant and agree, in
full and final settlement of the New York Action and the Tennessee Action,
whether in those Actions or otherwise, and all claims that have or could have
been asserted by UBS, Genesco, and Finish Line, as follows:
     1. Payment. In settlement of the claims asserted by the Parties and in
consideration of the termination of the agreements specified in Paragraph 3
herein, (1) UBS and Finish Line, together, shall pay Genesco the sum of
$175,000,000 (USD), to be deposited into an account maintained by Genesco. In
addition, Finish Line, as further consideration for settlement of the claims
against it and termination of the Merger Agreement, shall transfer to Genesco
the number of duly authorized, validly issued shares of Finish Line Class A
Common Stock equal to twelve percent (12%) of the post-issuance Finish Line
common stock issued and outstanding, such issued and outstanding shares
constituting 6,518,971 shares (“Shares”). The aforementioned payments and
transfers shall be made no later than 5:00 p.m. Eastern Standard Time, Friday,
March 7, 2008. In addition, Finish Line, without undue delay, shall undertake
reasonable best efforts to cause such Shares to be registered and listed for
trading and, as soon as reasonably practicable thereafter, Genesco will use its
reasonable best efforts to distribute such

2



--------------------------------------------------------------------------------



 



Shares to its common shareholders. There shall be no further payment from UBS or
Finish Line to Genesco or from any of the Parties to each other. All Parties
shall bear their own legal fees, costs, and expenses and waive any and all
claims for reimbursement, indemnification or contribution, except as provided in
this Agreement.
     2. Release of Claims. Except for the obligations set forth in this
Agreement, and except as provided in Paragraph 1 above, the Parties each hereby
release and forever discharge each other and the others’ respective members,
officers, directors, employees, attorneys, advisors, agents, parents,
subsidiaries, affiliates, heirs, executors, administrators, predecessors,
successors and assigns, from all actions, causes of action, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands whatsoever, in law or equity, which
against each other they ever had, now have or hereafter can, shall or may have,
by reason of any matter, cause or thing whatsoever, from the beginning of the
world to the day this Agreement is executed by all Parties, including, but not
limited to those related, in any way, to the claims asserted or that could have
been asserted by the Parties in the New York Action or Tennessee Action.
     It is the intention of the Parties to extinguish all Released Claims and
consistent with such intention, the Parties hereby expressly waive their rights
to the fullest extent permitted by law, to any benefits of the provisions of
Section 1542 of the California Civil Code or any other similar state law,
federal law or principle of common law, which may have the effect of limiting
the releases set forth herein. Section 1542 of the California Civil Code
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING

3



--------------------------------------------------------------------------------



 



THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.
The Parties acknowledge that they may discover facts in addition to or different
from those that they now know or believe to be true with respect to the subject
matter of the releases granted herein, but acknowledge that it is their
intention to fully, finally and forever settle, release and discharge any and
all claims hereby known or unknown, suspected or unsuspected, which do or do not
exist, or heretofore existed, and without regard to the subsequent discovery or
existence of such additional or different facts.
     3. Termination of Agreements. Upon execution of this Agreement, all rights
and obligations under the Agreement and Plan of Merger by and among Finish Line
and Genesco, dated June 17, 2007 (the “Merger Agreement”), the Commitment
Letter, the Bank and Bridge Facilities Fee Letter, dated June 17, 2007 (“Fee
Letter”), the Engagement Letter between UBS Securities LLC and The Finish Line,
Inc., dated June 17, 2007 (“Engagement Letter”), the Amendment to Bank and
Bridge Facilities Commitment Letter (“Amendment Letter”), dated October 12,
2007, the letter agreement between UBS Securities LLC and The Finish Line, Inc.,
dated October 3, 2006 (the “October 2006 M&A Engagement Letter”), the
Indemnification Agreement between UBS Securities LLC and The Finish Line, Inc.,
dated October 3, 2006 (the “October 2006 Indemnification Agreement”), the letter
agreement between UBS Securities LLC and The Finish Line, Inc., dated June 11,
2007, as amended (the “June 2007 M&A Engagement Letter”), the Indemnification
Agreement between UBS Securities LLC and The Finish Line, Inc., dated June 11,
2007 (the “June 2007 Indemnification Agreement”), and the Confidentiality
Agreement between UBS Securities LLC and The Finish Line, Inc., dated
September 25, 2006 (the “Confidentiality Agreement”), running to any party
whatsoever, including third party

4



--------------------------------------------------------------------------------



 



beneficiaries, if any, whether current or future, intended or unintended, shall
terminate without cost or fee without further action by the respective parties
thereto, even if such rights were to have survived termination of any of the
foregoing agreements.
     4. Dismissal of the Litigation. Simultaneous with the execution of this
Agreement, the Parties’ respective counsel shall execute a Stipulation of
Dismissal dismissing the New York Action, with prejudice, pursuant to
Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure. The Parties’
respective counsel shall also execute a Stipulation of Dismissal dismissing the
Tennessee Action, with prejudice, pursuant to Rule 41 of the Tennessee Rules of
Civil Procedure. Counsel for Finish Line shall hold such stipulations in escrow
pending receipt by Genesco of the funds and stock referenced in Paragraph 1,
whereupon Finish Line shall cause such stipulations to be filed with the New
York and Tennessee courts, respectively. Genesco will not oppose any request or
motion to vacate the Court’s December 27, 2007 and January 2, 2008 Orders in the
Tennessee Action.
     5. Discovery Materials. Upon the execution of this Agreement by all
Parties, and unless otherwise prohibited by law, each Party shall destroy or
return to the others all documents and other materials that the other Party
produced, whether in due diligence, in contemplation of the merger, in the New
York or Tennessee Actions, or for any other purpose. If a Party elects to
destroy rather than return documents, the documents shall be destroyed no later
than thirty (30) days following the dismissal of the Tennessee Action and the
New York Action and any related shareholder litigation, government investigation
or regulatory proceeding. The Party destroying the documents shall immediately
provide written confirmation that the documents have been destroyed.

5



--------------------------------------------------------------------------------



 



     6. No Assignment of Claims or Interest. The Parties represent and warrant
that they have not assigned and will not assign any claims covered by this
Agreement or any interest therein to any other person or entity, and that there
are no liens or attachments on the proceeds to be paid under this Agreement or
any of the claims covered by this Agreement. In the event any person or entity
shall claim a lien or interest in the monies paid to any party under this
Agreement, Genesco shall indemnify and defend UBS and Finish Line for and
against any claims asserted by such person or entity against UBS or Finish Line,
and the existence of such lien or interest shall not affect in any way the terms
and effect of the releases that Genesco has granted UBS and Finish Line in this
Agreement. Similarly, UBS and Finish Line, respectively, shall indemnify and
defend Genesco for and against any claims asserted against Genesco by any person
or entity claiming to have had any lien or legal interest in the proceeds UBS
and Finish Line respectively paid to Genesco under this Agreement that existed
prior to the payment of the proceeds. The existence of such pre-existing lien or
interest shall not affect in any way the terms and effect of the releases that
UBS and Finish Line have granted Genesco in this Agreement.
     7. No Admission of Liability or Wrongdoing. This Settlement Agreement is
made solely for the purposes of resolving the differences between the Parties to
it, and nothing in this Agreement shall be construed as or constitute an
admission of liability by, or evidence of damage to, any Party hereto, all
liability being expressly denied. Furthermore, nothing in this Agreement shall
be construed as or constitute an admission of the validity or enforceability of
any claims or demands that were made or could have been made in the New York or
Tennessee Actions. This Agreement shall not be admissible in any legal
proceeding except to enforce its terms.

6



--------------------------------------------------------------------------------



 



     8. Standstill Agreement. Genesco and Finish Line will not, and will not
cause their affiliates to assist, provide, or arrange financing to or for others
or encourage others to, directly or indirectly, acting alone or in concert with
others (whether publicly or privately), for a period of three years from the
date of this Settlement Agreement, unless specifically requested in writing in
advance by Genesco or Finish Line: (i) acquire or agree, offer, seek or propose
to acquire (or request permission to do so) ownership (including, but not
limited to, beneficial ownership as defined in 13d-3 under the Securities
Exchange Act of 1934, as amended) of any of the assets, indebtedness or business
of the other or any subsidiaries thereof or any securities of the other or any
subsidiary or affiliate thereof or any rights or options to acquire such
ownership (including from a third party), including without limitation, by means
of tender or exchange offer, (ii) offer, seek or propose a merger,
consolidation, recapitalization, reorganization, business combination or similar
transaction, or any other extraordinary transaction with or involving the other
or any subsidiary or affiliate thereof, or any successor entities thereto,
(iii) seek or propose to influence or control the management, the Boards of
Directors, or the policies of the other or any subsidiary or affiliate thereof
or to obtain representation on the other’s Boards of Directors, or solicit, or
participate in the solicitation of, any proxies or consents with respect to any
securities of the other or any subsidiary or affiliate thereof, or (iv) enter
into any discussions, negotiations, arrangements or understandings with any
third party with respect to any of the foregoing.
     9. Tax Issues. Genesco agrees that neither UBS nor Finish Line shall have
any responsibility whatsoever to any federal, state or local taxing authority
for any tax liability or consequences, if any, to Genesco or any other person
arising from the payment to Genesco of the

7



--------------------------------------------------------------------------------



 



consideration provided for herein. Genesco will provide both UBS and Finish Line
with a fully-executed W-9 upon the complete execution of this Agreement by all
Parties.
     10. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of each of the Parties hereto and their heirs, executors,
administrators, representatives, agents, successors, assigns, and any entity
into or with which any party hereto may merge or consolidate.
     11. Exception for Share Interest: Genesco represents to Finish Line that it
is acquiring the Shares for investment purposes and has no present intent to
sell, distribute or otherwise transfer the Shares acquired pursuant to this
Agreement other than as a distribution to its shareholders after the Shares have
been properly registered under the Securities Act of 1933, as amended (the “1933
Act”) and applicable state securities laws. Genesco has been advised and fully
understands that the Shares being issued to it pursuant to this Agreement by
Finish Line have not been registered under the 1933 Act by reason of an
exemption under the 1933 Act which depends upon its investment intent regarding
the securities being purchased. Genesco further represents and warrants that it
has been advised about, is familiar with, and has had access to all information
regarding the affairs of the Finish Line it deems necessary to enter into this
Agreement. The stock certificate(s) for the shares to be issued to Genesco
pursuant to this Agreement shall bear the following legend:
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state. As
a result, the securities represented by this certificate may not be sold or
transferred in the absence of registration under such laws or an opinion from
legal counsel satisfactory to the Corporation that such registration is not
required.
     12. Entire Agreement. This Agreement contains the entire understanding of
the Parties, except for any agreement that may be agreed to by Finish Line and
UBS regarding

8



--------------------------------------------------------------------------------



 



the apportionment of the $175 million to be paid to Genesco. There are otherwise
no restrictions, promises, representations, warranties, covenants, or
undertakings concerning the subject matter of this Agreement other than those
expressly set forth herein. This Agreement supersedes all prior agreements and
understandings between or among any of the Parties with respect to the subject
matter hereof.
     13. Amendments. Neither this Agreement nor any of its terms may be modified
or amended except in writing executed by all of the Parties with the same
formalities as this Agreement.
     14. No Waiver. Failure by any Party to resort to any remedy referred to
herein, or to which the Party may otherwise be entitled, shall not be construed
as a waiver of any other right or remedy to which such Party may be entitled
under this Agreement or otherwise. No written waiver signed by all of the
Parties shall excuse the performance of an act other than those specified
therein. The failure of any Party to enforce, or delay by any Party in
enforcing, any of its rights under this Agreement shall not be deemed a
continuing waiver or modification thereof and any Party may, within the time
provided by applicable law, commence appropriate legal proceedings or validly
existing, as provided herein to enforce any and all of such rights.
     15. Authorization. The parties hereto expressly warrant and represent that
the execution of this Agreement is fully authorized by each of them; that each
of the persons executing this Agreement has the necessary and appropriate
authority to do so; that there are no pending agreements, transactions, or
negotiations to which either of them is a party that would render this Agreement
or any part thereof void, voidable or unenforceable; and that no authorization,
consent or approval of any governmental entity is required to make this
Settlement

9



--------------------------------------------------------------------------------



 



Agreement valid and binding upon them. UBS, Finish Line, and Genesco expressly
warrant and represent that they are corporations in good standing in their
respective places of domicile.
     16. Representation By Counsel. Each of the Parties also represents and
agrees that it or he has been represented by competent counsel in the making of
this Agreement, and that such counsel, and the Party itself or himself, has
reviewed this Agreement in its entirety prior to its execution. Each of the
parties hereto warrants, represents, and agrees that it is entering into this
Agreement with full knowledge of the terms and provisions of this Agreement.
     17. Joint Drafting. The Parties agree that this Agreement shall be deemed
to have been jointly drafted by them, so that any ambiguity shall not be
construed against any Party on the basis of the identity of the drafter of any
provision of this Agreement or the Agreement as a whole.
     18. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated; provided, however, that in the event
Paragraph 2 above (Release of Claims) is held, in whole or in part, to be
invalid, void or unenforceable as to any claims that were or could have been
asserted by Genesco, then Genesco shall be obligated to return immediately to
UBS and Finish Line the full amount of the payment and stock transferred to it
set forth in Paragraph 1 above.
     19. Counterparts. This Agreement may be executed in any number of duplicate
originals and each such duplicate original shall be deemed to constitute but one
and the same instrument.

10



--------------------------------------------------------------------------------



 



     20. Headings. The headings set forth in this Agreement are for convenience
of reference only and shall not be deemed a part of, or considered, in
construing or interpreting this Agreement.
     21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to choice of
law and conflicts of law principles, to the extent that federal law does not
apply. Any action based on this Agreement or to enforce any of its terms shall
be brought in the United States District Court for the Southern District of New
York, which shall retain exclusive venue and exclusive jurisdiction over all
such disputes. The parties hereto consent to the personal jurisdiction and venue
of the federal courts in the State of New York.
     22. Breach. Each Party acknowledges that each other Party is relying on
this Agreement and the releases contained herein in agreeing to the Settlement.
No breach by any Party of any undertaking hereunder shall revoke or terminate
the undertakings and releases hereunder in favor of any non-breaching Party, and
each Party agrees that the only remedy available for breach of any undertaking
and release hereunder shall be for money damages or specific performance against
the breaching Party only.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, it is hereby agreed to by the undersigned as of March 3,
2008.

             
By:
  /s/ Alan H. Cohen   By:   /s/ Hal N. Pennington
 
           
 
  Alan H. Cohen       Hal N. Pennington
 
  President and CEO       Chairman & CEO
 
  The Finish Line, Inc.       Genesco Inc.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on March 3, 2008

                By:   /s/ Steven D. Smith       Steven D. Smith         Joint
Head of Global Leverage Finance

and       

I declare under penalty of perjury that the foregoing is true and correct.
Executed on March 3, 2008

                By:   /s/ James E. Odell       James E. Odell         General
Counsel, the Americas

UBS Securities LLC and UBS Loan Finance LLC     

12